



Third Point Reinsurance (USA) Ltd.
Third Point Re (USA) Holdings Inc.
535 Springfield Avenue
Suite 120
Summit, New Jersey 07901

July 31, 2018
Third Point LLC
Third Point Advisors L.L.C.
390 Park Avenue
New York, New York 10022
Attention: Josh Targoff and Mendy Haas
Re:    Termination of Joint Venture and Investment Management Agreement
Dear Sirs,
This letter agreement (this “Letter Agreement”) confirms our agreement to
terminate the Amended and Restated Joint Venture and Investment Management
Agreement, dated June 22, 2016 (the “JV Agreement”), by and among Third Point Re
(USA) Holdings Inc., Third Point Reinsurance (USA) Ltd. (“TP Re USA”), Third
Point LLC (“Third Point”) and Third Point Advisors L.L.C. (“TP GP”). Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the JV Agreement.
Reference is made to that certain Amended and Restated Exempted Limited
Partnership Agreement of Third Point Enhanced LP (the “Partnership”) dated July
31, 2018 (the “Partnership Agreement”). Each of the parties hereto acknowledges
that (i) TP Re USA will transfer legal title to all Investable Assets (such term
as defined in the Partnership Agreement) held in the Joint Venture to the
Partnership beginning on August 31, 2018, and (ii) all Collateral Assets (such
term as defined in the Partnership Agreement) held in the Joint Venture will be
managed by Third Point pursuant to a collateral assets investment management
agreement effective August 31, 2018.
Each of the parties hereto hereby agrees that (i) TP Re USA shall have withdrawn
from the Joint Venture in full as of the date on which legal title to all
Investable Assets in the Joint Venture have been transferred to the Partnership
and (ii) the JV Agreement shall terminate as of such withdrawal date pursuant to
Section 7.1(a)(iii) thereof. Any provisions in the JV Agreement that would
otherwise prohibit this transfer of assets are hereby waived to permit such
transfer.
This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York and subject to Section 9.4 of the JV Agreement.
This Letter Agreement may be executed in counterparts, each of which is deemed
to be an original hereof.
[Remainder of page left blank intentionally]









--------------------------------------------------------------------------------






Sincerely,
THIRD POINT RE (USA) HOLDINGS INC.
    
By: /s/ J. Robert Bredahl    
Name: J. Robert Bredahl
Title:
Director





By: /s/ Manoj K. Gupta    
Name: Manoj K. Gupta
Title:
Director



THIRD POINT REINSURANCE (USA) LTD.


By: /s/ J. Robert Bredahl    
Name: J. Robert Bredahl
Title:
Chief Executive Officer





By: /s/ Manoj K. Gupta    
Name: Manoj K. Gupta
Title:
President







[Signature Page to Letter Agreement re: US JV Agreement Termination]



--------------------------------------------------------------------------------







Agreed to and Accepted by:
THIRD POINT LLC


By: /s/ R. Mendy Haas     
Name:
R. Mendy Haas    

Title:
Chief Financial Officer



THIRD POINT ADVISORS L.L.C.


By: /s/ R. Mendy Haas     
Name:
R. Mendy Haas    

Title:
Authorized Signatory





[Signature Page to Letter Agreement re: US JV Agreement Termination]

